Citation Nr: 1550200	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or as a residual of acquired Arnold-Chiari malformation with syringomyelia.

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include peripheral neuropathy and/or as a residual of acquired Arnold-Chiari malformation with syringomyelia.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO denied entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.

In September 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

As noted above, the RO originally limited the scope of the Veteran's claims to peripheral neuropathy of the upper and lower extremities; however, the evidence of record also shows that the Veteran has an additional diagnosis of Arnold-Chiari malformation with syringomyelia, which is also a neurological disorder that can have overlapping symptoms of numbness, tingling, and pain in the extremities.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Veteran is not expected to know what is causing his symptoms in this case, because that is a medical question that is outside the scope of the lay person.  He is, however, competent to report his symptoms; and, therefore, the issues are recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired neurologic disorders manifested by pain, numbness, tingling, and weakness affecting the extremities.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  The Veteran competently and credibly reported that his observable symptoms of numbness, tingling, pain, and weakness in the upper and lower extremities, with unsteady gait, began during service shortly after returning from Vietnam.

3.  The Veteran's in-service symptoms of numbness, tingling, pain and weakness in the upper and lower extremities, with unsteady gait, were, as likely as not early manifestations of an acquired neurological disability that has been variously diagnosed as residuals of Arnold-Chiari malformation with syringomyelia and/or peripheral neuropathy of the upper and lower extremities.  

4.  The competent medical evidence of record is at least in equipoise as to whether the Veteran's neurological disability was acquired as a result of in-service herbicide exposure rather than a congenital defect or disease.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a neurological disorder of the bilateral upper extremities, to include early onset peripheral neuropathy and/or as a residual of acquired Arnold-Chiari malformation with syringomyelia, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran served in Vietnam during the Vietnam era, and therefore his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307 (a)(6)(iii).  

For Agent Orange exposed Veteran's, the law states that there are certain diseases that are presumed to be due to in-service herbicide exposure if they become manifest to a degree of 10 percent or more at any time after service.  While early onset peripheral neuropathy is one of the diseases that is presumed to be due to herbicide exposure in Vietnam, it is one of the listed diseases, along with chloracne and porphyria cutanea tarda, that shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  

Service connection may also be granted for chronic diseases listed under 38 C.F.R. § 3.309(a), including syringomyelia, if manifest to a degree of 10 percent or more within one year from the date of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records is negative for complaints or findings of numbness, tingling, pain, or weakness in the extremities.  Similarly, the post-service evidence of record does not show that the Veteran complained of these symptoms within the first post-service year.  However, the Veteran testified at his hearing in September 2015 that his symptoms began shortly after his return from Vietnam.  Additionally, in a statement entitled, "Chronological History of Symptoms," received at the RO in May 2010, the Veteran explained that he returned from Vietnam in March 1967 feeling weak, tired, and ill, with significant weight loss; and, by 1968 he began experiencing tingling in the hands and feet.  In the 1970's he noticed a cold sensation and soreness in his feet, then a loss of strength and muscle mass, pain in his lower legs and balance and coordination issues.  The symptoms increased in frequency during the 1980's.  

Although he did not receive a diagnosis until the 1990's, the Veteran maintains that his symptoms began shortly after service in Vietnam.  In support of his claim, he has submitted numerous lay statements from family members and acquaintances who report that the Veteran appeared physically ill when he returned from Vietnam compared to his appearance before he left.  

The current post-service treatment records show that the Veteran has a history of Arnold Chiari Malformation with symptomatic syringomyelia and severe intractable peripheral neuropathy of the upper and lower extremities.  See May 2010 memoranda from Drs. DD, GF, DS, and LFS.  The Veteran underwent a spinal decompression surgery in the early 1990's.

Because the Veteran served in the Vietnam during the Vietnam era, he is presumed to have been exposed to Agent Orange during service.  While early onset peripheral neuropathy is one of the listed diseases that is presumed due to Agent Orange exposure, the presumption only applied if the peripheral neuropathy has become manifest to a degree of 10 percent or more within the first year following the last day of exposure to the dioxin.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e) (2015).  In this case, the medical evidence of record does not show that the Veteran suffered from peripheral neuropathy to a degree of 10 percent or more within a year following his exposure to herbicides in Vietnam.  Thus, service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(e) is not warranted.  

Similarly, the Veteran also has a diagnosis of syringomyelia, which is one of the chronic diseases listed under 38 C.F.R. § 3.309(a).  However, to warrant the presumption of service connection for this chronic disease, it must also have been manifest to a degree of 10 percent or more within the first post-service year.  In this case, medical evidence does not show a diagnosis of syringomyelia for many years following service discharge.  Therefore, the presumption of service connection provided for certain chronic diseases under 38 C.F.R. §§ 3.307(a) and 3.309(a) likewise does not apply in this case.  

That notwithstanding, the Veteran may still establish service on a direct basis.  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Private June 2003 Neurology Consult Results refer to a history going back to the late 1980's when the Veteran started having some right-sided weakness in his arm and leg along with chronic fatigue.  He was diagnosed with Arnold-Chiari malformation with a significant spinal cord syrinx, and, in 1989, he underwent suboccipital craniectomy and removal of the posterior arch at C1 and excision of adhesions around the foramen of the Magendie and removal of the medial third of both cerebellar tonsils.  The Veteran also had dural patch grafting, and later in 1991, the Veteran had a C3-4 cervical discectomy and fusion of C3 and C4.  Since then , the Veteran has had head and neck discomfort, and balance problems as well.  An August 2003 MRI of the complete spine showed extensive syringomyelia throughout the entire cord with the largest diameter being in the T10-11 level of the thoracic cord.  A September 2003 EMG/NCV did not show any evidence of a peripheral polyneuropathy.  

Despite the diagnosis in the 1980's and the finding of no peripheral neuropathy in September 2003, the Veteran maintains that his symptoms began shortly after his return from Vietnam.  The Veteran's private doctors provide competent and probative evidence in support of his claim.  In a May 2010 memorandum from his private retired neurosurgeon, Dr. DD reported that he had treated the Veteran from 1989 to 1996 and noted that he suffered an Arnold Chiari malformation as well as peripheral neuropathies for many years.  Dr. D opined that, "It is highly probable that his severe progressive neuropathic symptoms and signs are related to his relationship with Dioxin in Vietnam, at least in part."

Similarly, another private treating neurosurgeon, Dr. GF, noted in May 2010 that he had been treating the Veteran for about a year, and that he had a history of Arnold Chiari Malformation with symptomatic Syringomyelia; however, the Veteran's severe intractable peripheral neuropathy of both upper and lower extremities was of most concern; and, he opined that it was highly probable that the Veteran's severe progressive neuropathic symptoms and signs were related to his dioxin exposure in Vietnam.  

Likewise, Dr. DS, who treated the Veteran from 1992 to 2005; and, Dr. LFS, who began treating the Veteran in 2005, also opined that the Veteran had advanced progressive peripheral and sensory neuropathy affecting the upper and lower extremities.  

An April 2010 private clinical record from the Northland Medical Clinic notes an impression of Arnold-Chiari malformation with neuropathy and myelopathy which were most likely secondary to Agent Orange exposure.  

In an April 2011 memo, Dr. P, who is a VA doctor from a spinal cord injury unit at a VA Medical Center, indicated that the Veteran's reported symptoms were consistent with peripheral neuropathy (in addition to symptoms from his syringomyelia).  Dr. P indicated that an examination of the Veteran, along with his reported onset of symptoms (first involving the feet, then eventually hands - bilaterally and symmetric) is consistent with peripheral neuropathy.  Dr. P noted the Veteran's reports of symptom onset shortly after returning from Vietnam, and the lack of any objective findings of any other potentially known causes such as diabetes, alcoholism, heavy metal exposure, B12 deficiency, etc.  

Although the weight of the evidence shows that the Veteran has a current diagnosis of peripheral neuropathy, and a history of Arnold Chiari malformation with resultant syringomyelia, the evidence does not support a finding that either the peripheral neuropathy or the syringomyelia was manifest to a degree of 10 percent or more within the first post-service year.  Thus, as noted above, service connection on a presumptive basis is not warranted in this case.  Although the Board has found that service connection is not warranted pursuant to 38 C.F.R. § 3.303(b) or §§ 3.307(a) and 3.309(a) and (e), the Board must still consider whether the totality of the evidence supports service connection for the claimed conditions under § 3.303(a).

The Veteran has claimed that these claimed conditions are related to exposure to Agent Orange while serving in the Republic of Vietnam, and the medical evidence of record supports that contention.  

In addition to the May 2010 opinions suggesting a link between the Veteran's peripheral neuropathy and in-service herbicide exposure, Dr. GF opined in a September 2012 statement that the Veteran's symptoms are more likely than not due to his peripheral neuropathy instead of his Arnold Chiari malformation.  Dr GF, who is the Neurosurgery Department Chairman at a private hospital system in Texas, explained that the Veteran's symptoms have included freezing or burning pain in the affected extremities, a tingling sensation in the affected extremities, leg cramps or spasms, muscle atrophy, excessive sweating, blood pressure and breathing problems.  He experiences difficulty walking due to numbness in his feet and he falls due to this numbness.  Based on the Veteran's history, these problems are likely the result of peripheral neuropathy which has been present since shortly after returning from Vietnam.  

Dr. GF pointed out that there can be multiple causes for an individual to develop peripheral neuropathy, but given the severity of the Veteran's condition, the history and progression of his condition, and the description of his symptoms at the time he returned from Vietnam, Dr GF opined that it was at least as likely as not that the peripheral neuropathy was caused by or is the result of the rigors (trauma, exposure to environmental toxins, or other systemic conditions first manifested at that time, during his military service.  Significantly, Dr. GF noted that the Veteran's medical history since Vietnam does not suggest any other causes.  Additionally, Dr. GF indicated that the Veteran's Arnold Chiari malformation does not account for many of the symptoms he suffers from.  Finally, Dr. GF also indicated that the Veteran's case was extremely rare.  

In sum, the weight of the medical and other evidence of record is in favor of the Veteran's claim.  The only evidence against a finding of peripheral neuropathy comes from a 2003 private treatment record as noted above.  However, numerous medical doctors, including at least two neurosurgeons have determined that the Veteran has peripheral neuropathy, in addition to any symptoms caused by the Arnold Chiari malformation.  

Furthermore, while the opinions of Drs. GF (May 2010 and September 2012) and DD (May 2010) base their opinions, at least in part, on the Veteran's reported history as to the onset of his symptoms, there is no reason to doubt the Veteran's credibility in this regard.  Because the Board finds the Veteran's statements as to the onset of his symptoms credible and he is certainly competent to report the onset of numbness and tingling in his extremities, it therefore follows that the medical opinions based on that history are probative.  

In addition, the Board finds particularly probative the finding of Dr. GF in September 2012 that the Veteran's history suggests that the only likely cause for the peripheral neuropathy is in-service herbicide exposure.  

Moreover, even if all of the Veteran's symptoms were caused by the Arnold Chiari malformation, and not peripheral neuropathy, medical literature from the National Institute of Neurological Disorders and Stroke (NINDS) notes that Chiari malformations can have different causes and not all are congenital.  For example, one type of Chiari malformation can be acquired, or caused later in life if spinal fluid is drained excessively from the lumbar or thoracic areas of the spine, either due to injury, exposure to harmful substances, or infection.  See http://www.ninds.nih.gov/disorders/chiari/detail_chiari.htm  This evidence suggests that, even if objective findings of peripheral neuropathy were absent, the possibility of in-service herbicide exposure as the likely cause of the Arnold Chiari malformation and resulting symptoms cannot be automatically ruled out.  

In summary, the evidence is clear that the Veteran has a very severe and rare neurological disability manifested by residuals of an Arnold Chiari malformation with syringomyelia, and which, as likely as not, includes peripheral neuropathy, which, as likely as not resulted from in-service herbicide exposure.  The medical evidence of record supports this conclusion based on the Veteran's credible statements as to the onset of his symptoms and the weight of the medical evidence of record in this case.  

Accordingly, service connection is warranted for a neurological disability of the bilateral lower extremities and bilateral upper extremities, to include peripheral neuropathy and/or as a residual of acquired Arnold-Chiari malformation with syringomyelia.


ORDER

Service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and/or as a residual of acquired Arnold-Chiari malformation with syringomyelia, is granted.

Service connection for a neurological disorder of the bilateral lower extremities, to include peripheral neuropathy and/or as a residual of acquired Arnold-Chiari malformation with syringomyelia, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


